Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches reading STL files describing the surface of a 3D object representing a tooth, generating voxel grids, raster scanning voxels to identify where objects intersect with surface triangles by using facet normal, generating a triangulated surface mesh, assigning density values to voxels, and other claimed features.
In the context of independent claim 1 as a whole, however, the prior art does not teach a method of generating a 3D model for dental simulation comprising reading a STL file describing the surface of a 3D object as a mesh of triangles having a volume, wherein the 3D object represents a tooth; generating a voxel grid encompassing the 3D object, wherein the voxel grid contains a plurality of voxels; identifying a subset of voxels of the plurality of voxels which are located within the volume of the 3D object, wherein identifying the subset comprises: raster scanning each grid line of the voxel grid to identify points on cube edges which intersect with surface triangles of the 3D object; determining vertices of the cubes having the intersection points; determining which of the vertices are inside the triangulated surface of the 3D object described by the STL file based on a direction of facet normal of each triangle of the triangulated surface; and identifying the subset of voxels which are located within the volume of the 3D object based on the vertices of the cubes determined as inside the triangulated surface of the 
Thus, the subject matter of independent claim 1 is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613